Name: Commission Regulation (EEC) No 1335/88 of 17 May 1988 on the issue of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley held by the Spanish intervention agency for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5 . 88 Official Journal of the European Communities No L 124/ 11 COMMISSION REGULATION (EEC) No 1335/88 of 17 May 1988 on the issue of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley held by the Spanish intervention agency for processing in the Community tonnes of barley on the internal market for processing within the Community. 2. Without prejudice to Regulation (EEC) No 1836/82, and in particular the second subparagraph of Article 13 (4) thereof, the following special rules shall apply to this invitation to tender :  tenderers shall undertake to process within the Community the quantities of barley for which contracts are awarded,  processing must be effected by 31 December 1988 at the latest, except in cases of force majeure,  a security of 10 ECU per tonne shall be lodged by the successful tenderer with the Spanish intervention agency to ensure that the conditions laid down in the first and second indents are complied with . The security shall be lodged at the latest two working days following the day on which the statement of award of contract was received. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the markret in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (7) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) lays down that invitations to tender are to be organized for the sale of cereals held by intervention agences ; Whereas Article 4 of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (4), as last amended by Regulation (EEC) No 2418/87 (*), provides for the possibility of restricting the use of cereals sold to specific uses and/or destinations ; Whereas, in the present situation of the Spanish market, a feature of which is a shortage of barley, a standing invitation to tender should be issued for the resale on the internal market for processing of 10Q 000 tonnes of barley held by the Spanish intervention agency in the Community ; Whereas, moreover, as regards verification, the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down detailed rules for verifying the use and/or destination of products from intervention (*), as last amended by Regulation (EEC) No 1249/88 f), are applicable ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, Article 2 1 . The obligations laid down in the first indent of Article 1 (2) shall be considered primary requirements within the meanning of Article 20 of Commission Regulation (EEC) No 2220/85 (8). They shall be deemed to . have been fulfilled only if the successful tenderer provides proof to that effect. 2 . Proof of processing of the cereals referred to in this Regulation shall be furnished in accordance with Regulation (EEC) No 1687/76. HAS ADOPTED THIS REGULATION : Article 1 1 . The Spanish intervention agency shall issue a standing invitation to tender for the disposal of 1 00 000 Article 3 Regulation (EEC) No 1687/76 is hereby amended as follows : In Part II of the Annex, 'Products subject to a use and/or destination other than that mentioned under I', the following point and footnote are added : *49 . Commission Regulation (EEC) No 1335/88 of 17 May 1988 on the issue of a standing invitation to tender for the resale on the internal market for processihg of 100 000 tonnes of barley held by the Spanish intervention agency in the Community (49). (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29 . 4. 1988, p. 7. (3 OJ No L 139, 24. 5 . 1986, p. 36. 0 OJ No L 202, 9 . 7. 1982, p . 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5. ( «) OJ No L 190, 14. 7. 1976, p . 1 . O OJ No L 119, 7. 5. 1988, p . 8 . (8) OJ No L 205, 3 . 8 . 1985, p. 5 . No L 124/12 Official Journal of the European Communities 18 . 5 . 88 On the dispatch of the barley in question, section 104 :  Destinado a ser transformado en la Comunidad (apartado 1 del artÃ ­culo 1 del Reglamento (CEE) n ° 1335/88) Article 4 1 . The closing date for the submission of tenders for the first partial invitation to tender is hereby fixed at 19 May 1988 . 2. The closing date for the last partial invitation to tender shall be 2 June 1988 . 3 . Tenders must be submitted to the Spanish intervention agency :  Bestemt til forarbejdning i FÃ ¦llesskabet (artikel 1 , stk. 1 , i forordning (EÃF) nr, 1335/88)  Zur Verarbeitung in der Gemeinschaft bestimmt (Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 1335/88) Servicio nacional de productos agrarios,  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã µÃ ½Ã Ã Ã  Ã Ã ·Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  (Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1335/88) SENPA, ¢ Beneficencia, 8 , E-28 004 Madrid,  For processing in the Community (Article 1 ( 1 ) of Regulation (EEC) No 1335/88) (telex : 23427 SENPA E  tÃ ©l . : 232 34 88).  Destine a Ã ªtre transformÃ © dans la CommunautÃ © (article 1 er paragraphe 1 du rÃ ¨glement (CEE) n0 1335/88) &lt;  Destinato ad essere trasformato nella ComunitÃ (articolo 1 , paragrafo 1 del regolamento (CEE) nr. 1335/88) Article 5 The Spanish intervention agency shall notify the Commission, at the latest by Tuesday of the week following the closing date for the submission of tenders, of the quantity and average prices of the various lots sold. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  Bestemd om in de Gemeenschap te worden verwerkt (artikel 1 , lid 1 , van Verordening (EEG) nr. 1335/88) &gt;  Destinado a ser transformado na Comunidade (n? I do artigo 1 ? do Regulamento (CEE) 1335/88) H OJ No L 124, 18 . 5 . 1988 , p. 11 .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 May 1988 . For the Commission Frans ANDRIESSEN Vice-President